DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2020 has been entered.
 
Election/Restrictions

Group II (claims 11-20) remains withdrawn as being directed towards a non-elected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.








Claims 1-3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US2017/0209898 to Henneken in view of US 2013/0267853 to Dausch.
Regarding Claim 1, Henneken teaches a probe assembly (ultrasound probe, abstract) comprising:
a modular device configured to detect external signals or emit energy (ultrasound transducer assembly 100, 600, fig. 4, 6-8; ultrasound probe 10, fig. 11), the modular device including a device array having at least one of electrical contacts or optical fibers ends (chip 120, fig. 4, 6-8 is an array of electrical contacts, such as solder bumps, for connecting the ultrasound sensor arrangement to a flexible tubular body including a coaxial wire assembly 200 comprising a plurality of coaxial wires 220, abstract, par. 0050-0051) and

Although Henneken teaches insulated wire conductors (electrically insulated sleeve 226, electrically insulated outer sleeve 222, fig. 1), Henneken does not teach wherein the wire conductors are insulated from the channels. Instead, Henneken teaches electrically conductive contact within the channels (par. 0045). 
In the same field of endeavor, Dausch teaches a connector for coaxial cables in an ultrasound imaging probe. The coaxial cables (160, 150) extend through channels of 
Therefore one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to include an insulative layer on the communication lines of Henneken as taught by Dausch in order to maintain the signal transmission through the channels without introducing extra noise.
Regarding Claim 2, Henneken further teaches a probe body that surrounds the modular device and that is configured to be inserted into a body (flexible tubular body such as a catheter or lumen wherein modular device is positioned at the distal tip, par. 0016, 0027, 0043, 0045, 0056, 0059).
Regarding Claim 3, Henneken further teaches wherein the modular device includes an ultrasound device that includes at least one of a capacitive micromachined ultrasonic transducer (CMUT) or a piezoelectric micromachined ultrasonic transducers (PMUT) (may be either CMUT or PMUT, par. 0089).
Regarding Claim 10, Henneken further teaches wherein the device array is coupled to the terminal array through one of a thermos-compression bond, a solderless bond, or an anisotropic conductive film or gel (contact chip 120 contains external contacts 420 (e.g. solder bumps, par. 0050), the chips are connected by soldering or thermo compression bonds or any appropriate method, par. 0054, 0064).


Claims 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US2017/0209898 to Henneken in view of US 2013/0267853 to Dausch and further in view of US 6,338,653 to Jones.
Regarding Claim 4, Henneken does not expressly teach that connector body (210, fig. 1-2) being formed of a plurality of substrate layers that are stacked side-by-side. However, Henneken teaches that the substrate may be formed by any suitable technique, such as an etching process (par. 0045).
Dausch further teaches a substrate formed by deep-reactive ion etching (DRIE, par. 0051) and pushing the coaxial cables through the substrate (Figure 6).
In the same field of endeavor for connecting coaxial signal lines, Jones teaches coaxial communication lines (200) within an array of channels (as in Fig. 1). A connector body comprises a plurality of substrate layers that are stacked side-by-side (top section 40 clamps down on bottom section 10), respective mating edges form the mating side , the substrate layers forming a plurality of interfaces in which each interface is defined between adjacent substrate layers, wherein the adjacent substrate layers define the channels therebetween (as shown assembled in Fig. 4). Clamping in such a side-by-side configuration prevents displacement of the coaxial cables from the cable connector (abstract). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize a clamped (i.e. side-by-side) configuration to form the connector body of Henneken in view of Dausch in order to prevent displacement of the coaxial cables from the cable connector as taught by Jones.

Regarding Claim 7, Henneken further teaches wherein the channels may be formed from an etching process or any suitable method (par. 0045).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US2017/0209898 to Henneken in view of US 2013/0267853 to Dausch and US 6,338,653 to Jones, as applied to claim 5 above, further in view of US 5,515,604 to Horine.
Regarding Claim 6, Henneken does not expressly teach the dimensions of the solder bumps 214, fig. 2, par. 0045. 
In the same field of endeavor with respect to interconnecting signal lines between chips (col. 1, lines 11-18), Horine teaches an interconnecting substrate that provides an array of conductive channels filled with conductive wires for transmitting signals (fig. 5-6). The substrate is formed of a plurality of substrate layers that are stacked side-by-side (fig. 5-7) and have respective mating edges that form the mating side, the substrate layers forming a plurality of interfaces in which each interface is defined between adjacent substrate layers (layers 115, fig. 5-7), wherein the adjacent substrate layers 
Horine teaches channel depths and widths of 10 micrometers by 10 micrometers (col. 9, lines 28-34) and height to base diameter ratios of the bumps 512 is about 0.5, which makes the bump height about 5 micrometers, thereby meeting the claim requirement of less than or equal to 100 micrometer and tolerance within 10 micrometers.
One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to provide the conductive bumps of Henneken at a height less than or equal to 100 micrometers and have a tolerance limit that is within 10 micrometers in order to produce a highly precise and dense contact array as is required for high-density ultrasound applications.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US2017/0209898 to Henneken in view of US 2013/0267853 to Dausch, as applied to claim 1 above, further in view of US 5,515,604 to Horine.
Regarding Claim 8, Henneken does not expressly teach the density of the terminal array terminals but does teach a high density array (par. 0016). Dausch also teaches a high density but does not expressly teach the density value (par. 0011, 0051). 

One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to provide at least 50 mating terminals per 100 square millimeter in the array of Henneken in order to provide high density array terminals as taught by Horine to include density as high as 10,000 per square centimeter for similar ultrasound applications.

Response to Arguments



Applicant's arguments filed January 6, 2020 have been fully considered but they are not fully persuasive.
Regarding the double patenting rejection, it has been withdrawn because the previously conflicting application is no longer copending.
Regarding the previously raised USC 112(b) rejection, Applicant’s amendment has overcome the issue.
Regarding the prior art rejection with the combination of Henneken and Dausch, Applicant argues that the combination does not teach the claim 1 feature of “”wire conductors insulated from the channels”, since Henneken teaches stripping the insulative layer and utilizing electrically conductive channels while Dausch utilizes an extra guide substrate and connection support substrate, which are additional components that increase the level of complication of the end device. However, the 
Examiner has reconsidered the combination with Horine as it applies to claims 4-8. Jones has now been introduced to teach the side-by-side configuration specifically for coaxial cables.

Conclusion









Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA MARIE HOFFA whose telephone number is (571)270-7408.  The examiner can normally be reached on Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA M. HOFFA
Primary Examiner
Art Unit 3799



/Angela M Hoffa/Primary Examiner, Art Unit 3799